TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00653-CR


Michael Edward Church, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NO. CR-11-0146, THE HONORABLE GARY L. STEEL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant, Michael Edward Church, was convicted by a jury of the third degree felony
offense of stalking.  See Tex. Penal Code Ann. § 42.072 (West Supp. 2012).  Appellant opted to have
the court assess punishment and the trial court assessed his punishment at confinement in the
Institutional Division of the Texas Department of Criminal Justice for ten years.  See id. § 12.34
(West 2011).
		Appellant's court-appointed attorney has filed a motion to withdraw supported by a
brief concluding that the appeal is frivolous and without merit.  The brief meets the requirements of
Anders v. California by presenting a professional evaluation of the record demonstrating why there
are no arguable grounds to be advanced.  See Anders v. California, 386 U.S. 738, 744 (1967);
Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S.
75 (1988).  Appellant's counsel mailed appellant a copy of the brief along with a letter advising
appellant of his right to examine the appellate record and file a pro se brief.  See Anders, 386 U.S.
at 744; Garner, 300 S.W.3d at 766.  No pro se brief or other written response has been filed.
		We have conducted an independent review of the record and find no reversible error. 
See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826-27
(Tex. Crim. App. 2005).  We agree with counsel that the record presents no arguably meritorious
grounds for review and the appeal is frivolous.  Counsel's motion to withdraw is granted.  The
judgment of conviction is affirmed.

						__________________________________________
						Melissa Goodwin, Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Affirmed
Filed:   August 22, 2012
Do Not Publish